Fourth Court of Appeals
                                      San Antonio, Texas
                                           October 19, 2018

                                         No. 04-17-00316-CV

                                   LAREDO JET CENTER, LLC,
                                           Appellant

                                                   v.

                                         CITY OF LAREDO,
                                              Appellee

                     From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2016CVF003042D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding


                                            ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           Appellant’s motion for rehearing is denied.


                                                         _________________________________
                                                         Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court